Le Grand, C. J.,
delivered the opinion of this court.
We are of opinion that the questions involved in this case Avere definitively settled by the decision which' was pronounced Avhen it Avas before this court at June term 1852. The court then said, if certain papers which Avere in the record Avere *5duly verified and proved, the complainant would be entitled to the relief asked. 2 Md. Rep., 137. To enable him to supply the deficiency pointed out the case was remanded. It has been supplied and the case is notv in a condition to warrant such a decree as has been passed by the court below, and we accordingly affirm it.
In regard to the point raised by the counsel for the appellants, that the decree was for a larger amount than was due, it is but necessary to observe, that if the auditor committed an error in computing interest from the 6th January 1845, it is not such an error as ought to enure to the reversal of the decree; because, if the interest were computed on the judgments at law which w'ere rendered on the 3rd March 1845, instead of on the amount of the decree passed against Eyler on the 6th of January 1845, and to the sum thus ascertained the costs of the proceedings at law were added, the complainant would be entitled to a decree for a larger amount than he has obtained. This being so, the defendants cannot in justice ask a reversal of the decree.

Decree affirmed with costs.